STOCK PURCHASE PLAN
 
This Stock Purchase Plan (the “Purchase Plan”) is entered into on February 16,
2011 by and between Morgan Stanley Smith Barney, LLC, (“MSSB”) and China
VantagePoint Acquisition Company (the “Company”).  This Purchase Plan relates to
the purchase, on a “not held” basis, of subunits (the “Subunits”) issued by  the
Company, and is intended to comply with the provisions of Rule 10b5-1 (“Rule
10b5-1”) .
 

 
A)
Purchase Plan Requirements

 
 
1.
On any day on which the OTC Bulletin Board is open for business, MSSB will act
as the Company’s exclusive agent to repurchase Subunits in accordance with
Appendix A.

 
 
2.
Purchases made by MSSB pursuant to this Purchase Plan shall be made only in
accordance with Appendix A, and shall be made at the prevailing market prices,
pursuant to the limitations stated in Appendix A, in open-market transactions

 
 
3.
MSSB shall be entitled to a commission of .10 cents per share for the first
100,000 Subunits purchased and 6 cents per share for the balance of the Subunits
purchased .

 
 
4.
MSSB shall endeavor to make purchases of the Subunits in accordance with the
provisions of Rule 10b-18 as promulgated under the Securities Exchange Act of
1934, as amended (“Rule 10b-18”).  However, if for any reason, the Rule 10b-18
safe harbor is unavailable at the time of the purchases, MSSB shall nonetheless
continue to make purchases as required by Appendix A and shall use its best
efforts to comply with as many of the requirements of Rule 10b-18 as possible..

 

 
B)
The Company’s Representations , Warranties and Covenants

 
The Company makes the following representations and warranties, each of which
shall continue while this Purchase Plan is in effect and will survive the
termination of this Purchase Plan:
 
 
1.
At the time of the Company’s execution of this Purchase Plan, the Company is not
aware of any material, non-public information with respect to the Company or the
Subunits.  The Company is entering into this Purchase Plan in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 or other
applicable securities laws.

 
 
2.
Purchases of Subunits under this Purchase Plan have been duly authorized by the
Company and are not prohibited by any legal, regulatory or contractual
restriction or undertaking binding on the Company.  The Company will inform MSSB
as soon as possible of any subsequent legal or contractual restrictions
affecting the execution of the Purchase Plan by MSSB or the Company and of the
occurrence of any event that would cause the Purchase Plan to be suspended or to
end as contemplated in Section D and Section F.

 
 
3.
The Company agrees not to enter into or alter any corresponding or hedging
transaction with respect to the Subunits while this Purchase Plan remains in
effect.

 
 
4.
The Company acknowledges and agrees that the Purchase Plan is a “securities
contract,” as such term is defined in Section 741(7) of Title 11 of the United
States Code, as it may be amended (the “Bankruptcy Code”), entitled to all of
the protections given such contracts under the Bankruptcy Code.

 
 
5.
This Purchase Plan constitutes the Company’s legal, valid and binding obligation
enforceable against the Company in accordance with its terms.

 
 
6.
The Company acknowledges and agrees that purchases of Subunits by MSSB pursuant
to Appendix A may not actually be permitted to be made in accordance with Rule
10b-18 and that in such event, in accordance with paragraph A) 4, above, MSSB
shall nevertheless continue to make purchases of Subunits as provided in
Appendix A and shall use its best efforts to comply with as many of the
requirements of Rule 10b-18 as possible.

 
 
1

--------------------------------------------------------------------------------

 
 
 
7.
The Company will promptly notify MSSB upon the consummation of the Company’s
initial public offering (“IPO”) and indicate whether the underwriter in such IPO
exercised its over-allotment. option to any extent (as described in the
Registration Statement (defined below)).  If the underwriter does not exercise
such over-allotment option on the closing of the IPO, the Company will promptly
notify MSSB of the exercise of such option or its expiration.  Such notification
will provide MSSB with the total number of additional units, if any, purchased
pursuant to the over-allotment option and the total number of Subunits that may
be purchased pursuant to Appendix A.

 

 
C)
Purchase Instructions (See Appendix A)

 

 
D)
Suspension of Purchases

 
The Company acknowledges and agrees that MSSB may suspend purchases under this
Purchase Plan in the event that:
 
 
1.
MSSB determines that it is prohibited from purchasing Subunits by a legal,
contractual or regulatory restriction applicable to it or its affiliates or to
the Company and its affiliates and/or its affiliated purchasers as defined under
Rule 10b-18 (other than any such restriction relating to the Company’s
possession or alleged possession of material nonpublic information about the
Company or the Subunits).

 
 
2.
MSSB determines, in its sole discretion, that a market disruption has occurred,
beyond the control of MSSB that would materially interfere with MSSB’s ability
to carry out the terms of this Purchase Plan.

 
 
3.
Trading in the Subunits is halted or suspended.

 
 
4.
If any purchases cannot be executed as required by this Purchase Plan due to any
of the events specified in Paragraphs (1), (2) or (3), MSSB shall effect such
purchases as promptly as practicable after the cessation or termination of such
disruption, applicable restriction or other event.

 

 
E)
Modification of this Purchase Plan

 
Any modification of this Purchase Plan by the Company will be made in good faith
and not as part of a scheme to evade the prohibitions of Rule 10b5-1, and only
with MSSB’s written consent.  In particular, the Company agrees that the Company
will not modify or propose to modify this Purchase Plan at any time that the
Company is aware of any material non-public information about the Company and/or
the Subunits and that the Company will be deemed to repeat its representations
in Section B at the time of such modification.  Termination of this Purchase
Plan by the Company pursuant to Section E (1) (ii) shall not be deemed a
modification of this Purchase Plan.
 

 
F)
Termination of this Purchase Plan

 
 
1.
This Purchase Plan will terminate upon the earliest of one of the following
events:

 
i.
The terms outlined in Appendix A have been met;



 
ii.
MSSB is prohibited by law or other governmental agency from engaging in
purchasing activity as the Company’s agent under this Purchase Plan;



 
iii.
Upon notification of such by the Company, the date the Company announces an
initial business combination, as described in the Company’s Registration
Statement on Form S-1, as amended (File No. 333-170006) (the “Registration
Statement”); and

 
 
2

--------------------------------------------------------------------------------

 
 
 
iv.
Upon notification of such by the Company, the date on which the Company decides
to engage in a tender offer, as described in the Registration Statement.

 
 
v.
Upon notification of such by the Company of its intention to terminate the plan
(which may be for any reason), MSSB will terminate the plan as soon as
reasonably practicable.

 
 
2.
Any transaction pending at the time MSSB receives a notice referred to in
Section E , F(1)(iii), F(1)(iv), or F(1)(v) shall be completed and MSSB shall
receive the commission set forth in Section A (3).

 
 
3.
In the event the Purchase Plan is to be terminated due to the occurrence of
either of the events referred to in Sections F(1)(iii), F(1)(iv), or F(1)(v),
the Company shall notify MSSB of the occurrence of such event as soon as
reasonably practicable, but in no event later than such date specified in such
section.

 

 
G)
Indemnification and Limitation on Liability

 
 
1.
The Company agrees to indemnify and hold harmless MSSB (and its directors,
officers, employees and affiliates) from and against all claims, liabilities,
losses, damages and expenses (including reasonable attorney’s fees and costs)
arising out of or attributable to:  a.) any material breach by the Company of
this Purchase Plan (including the Company’s representations and warranties), and
b.) any violation by the Company of applicable laws or regulations.  The Company
will have no indemnification obligations in the case of gross negligence or
willful misconduct of MSSB or any other indemnified person. This indemnification
will survive the termination of this Purchase Plan.

 
 
2.
Notwithstanding any other provision herein, neither MSSB nor the Company will be
liable for:

 
 
i.
Special, indirect, punitive, exemplary, or consequential damages, or incidental
losses or damages or any kind, even if advised of the possibility of such losses
or damages or if such losses or damages could have been reasonably foreseen.

 
 
ii.
Any failure to perform or for any delay in performance that results from a cause
or circumstance that is beyond its reasonable control, including but not limited
to failure of electronic or mechanical equipment, strikes, failure of common
carrier or utility systems, severe weather, market disruptions or other causes
commonly known as “acts of God”.

 
 
3.
The Company acknowledges and agrees that MSSB has not provided the Company with
any tax, accounting or legal advice with respect to this Purchase Plan,
including whether the Company would be entitled to any of the affirmative
defenses under Rule 10b5-1.

 

 
H)
Governing Law

 
This Purchase Plan will be governed by, and construed in accordance with, the
laws of the State of New York, without regard to such State’s conflict of laws
rules.
 

 
I)
Entire Agreement

 
This Purchase Plan (including any Annexes or Exhibits)  constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes any previous or contemporaneous agreements, understandings,
proposals or promises with respect thereto, whether written or oral.
 
This Purchase Plan and each party’s rights and obligations hereunder may not be
assigned or delegated without the written permission of the other party and
shall inure to the benefit of each party’s successors and permitted assigns,
whether by merger, consolidation or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 

 
J)
Notices

 
All required notifications under this Purchase Plan shall be made in writing
(signed by facsimile) and confirmed by telephone to:
 
To Issuer:
 
Name: China VantagePoint Acquisition Company
Address: 465 Brickell Avenue, #617, Miami, FL 33131
Telephone: (917) 399-9920
Fax:
E-Mail:wluchicago@gmail.com
 
Copies to:
 
Name: Loeb & Loeb, LLP, Attention:
Mitchell S. Nussbaum
Address: 345 Park Avenue, New York, New York 10154
Telephone: 212-407-4000
Fax: 212-407-4990
E-Mail: mnussbaum@loeb.com
 
To MSSB:
 
Primary Contact:
Alternate Contact #1:
Alternate Contact #2:
Address:
 
Telephone:
Fax:
E-Mail:
 
Copies to: Executive Financial Services
 
Name:   Suzanne Levirne
Address: 787 Seventh Avenue, 13th Floor
               New York, NY 10019
Telephone: 212-783-2487
Fax:  646-202-3639
E-mail:  Suzanne.levirne@mssb.com
 

 

 
K)
Counterparts

 
This Purchase Plan may be executed in two or more counterparts and by facsimile
signature.
 
IN WITNESS WHEREOF, the undersigned have executed this Purchase Plan as of the
date first written above.
 

   
Morgan Stanley Smith Barney, LLC.
Account #_______________________
 
   
China VantagePoint Acquisition Company
         
By:           /s/ Wei Li
 
By:           /s/ Suzanne Levirne
Name:      Wei Li
 
Name:      Suzanne Levirne
Title:        Chief Executive Officer
 
Title:        Vice-President


 
 
4

--------------------------------------------------------------------------------

 
 
Appendix A


Name of Buyer:  ______________                  Name of
Issuer:  ________________                Ticker:  _______


Purchase Instructions


*** INFORMATION ON GRID MUST BE TYPED ***
 
(a)Sale Period(s)
 
(b)   Authorized Number of
Subunits to be
Purchased
 
(c)  Authorized Dollar
Amount to be
Purchased
 
(d)  Limit Price
       (“Market”
       if a Market Order)
 
Start Date
 
End Date
             
TBD (See Special Instructions Below)
 
TBD (See Special Instructions Below)
 
1,250,000 Subunits (See Special Instructions Below)
 
$7,125,000 (See Special Instructions Below)
  $ 5.70                                                                    

 
x Daily Purchases shall be executed pursuant to the safe harbor conditions of
         SEC Rule 10b-18, if available.


¨   Plan Share Cap
Authorized Number of Shares to be Purchased Under Plan: __________


¨   Plan Dollar Cap
Authorized Dollar Amount to be Purchased Under Plan: _____________
Inclusive of Commissions:  ¨ YES   ¨ NO


Comments and Special Instructions


1. The Start Date of the Purchase Plan will be 61 days after the effective date
of the Registration Statement (as defined in the Purchase Plan).  The Company
will promptly notify MSSB of the actual Start Date once the effective date of
the Registration Statement is determined.
 
 
5

--------------------------------------------------------------------------------

 
 
2. The End Date of the Purchase Plan will be the date the Company announces an
initial business combination or the date on which the Company decides to engage
in a tender offer, each as described in the Registration Statement.  In either
event, the Company will promptly notify MSSB of the actual Termination Date once
it is determined.
 
3.  The Authorized Number of Subunits That May Be Purchased may be increased up
to an aggregate of 1,437,500 Subunits as provided for in the Registration
Statement.  The Company will promptly notify MSSB if, and to what amount, the
actual total number of Subunits that may be purchased under the Purchase Plan
has been increased.


4. The Authorized Dollar Amount to be Purchased may be increased proportionately
with the number of Subunits that may be purchased as described in note 3 above,
up to a maximum of $8,193,750.  The Company will promptly notify MSSB if, and to
what amount, the actual maximum authorized dollar amount to be purchased under
the Purchase Plan has been increased.

 
 
6

--------------------------------------------------------------------------------

 
 